OPINION — AG — (1) CLAIMS BY A COUNTY FOR REIMBURSEMENT PURSUANT TO 19 Ohio St. 164 [19-164], 19 Ohio St. 165 [19-165] MAY BE PRESENTED TO THE COUNTY COMMISSIONERS FOR PAYMENT. HOWEVER, BECAUSE OF ISSUES OF FACT TO BE DECIDED ON A CASE BY CASE BASIS, ULTIMATE RECOVERY MAY NOT BE ADDRESSED IN AN OPINION OF THE ATTORNEY GENERAL. (2) A COUNTY OFFICIAL MAY MAKE AN ELECTION OF REIMBURSEMENT PURSUANT TO 19 Ohio St. 164 [19-164], 19 Ohio St. 165 [19-165], ON A MONTH BY MONTH BASIS. (3) A COUNTY IS LIMITED IN RESPONSIBILITY FOR THE CHARTER OF A PRIVATE AIRPLANE BY A SHERIFF'S DEPARTMENT TO AN AMOUNT NOT TO EXCEED THE EQUIVALENT OF AUTOMOBILE MILEAGE PLUS PER DIEM AND REIMBURSEMENT FOR LODGING HAD A PRIVATELY OWNED AUTOMOBILE BEEN USED PURSUANT TO 19 Ohio St. 180.43 [19-180.43] ; 74 Ohio St. 500.6 [74-500.6], 74 Ohio St. 500.4 [74-500.4] CITE: 19 Ohio St. 541 [19-541], 74 Ohio St. 500.6 [74-500.6], 74 Ohio St. 500.4 [74-500.4], OPINION NO. 79-262 (STATE OFFICERS AND EMPLOYEES, TRAVEL CLAIMS, COUNTY OFFICERS) (WILLIAM ROY HOLTON JR) * SEE: OPINION NO. 87-117 (1988) ** SEE: OPINION NO. 83-229 (1983) **